IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-20748
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

THOMAS E. HUITT; CHARLES L. HENKE,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-93-227-2
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Appellants appeal from the district court’s refusal to grant

a two-level reduction for acceptance of responsibility pursuant

to U.S.S.G. § 3E1.1.   Appellants argue that they never denied

committing the offenses alleged in the indictment, but they

relied upon a public authority defense to the charges.   We have

reviewed the record and the briefs of the parties and hold that

the district court did not err in determining that the appellants

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-20748
                                - 2 -

were not entitled to a reduction for acceptance of responsibility

given the deferential standard of review applied to acceptance of

responsibility findings, the finding that the appellants

obstructed justice, and given that the appellants put the

Government to its burden of proof as to their intent to commit

the offenses.    United States v. Spires, 79 F.3d 464, 467 (5th

Cir. 1996); U.S.S.G. § 3E1.1, comment. (n.2), (n.4).

     AFFIRMED.